Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on December 7, 2020 for patent application 17/113267.
Status of Claims
2.	 Claims 1-16 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3,	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

4.	Claims 1-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Recker et al. (U.S. Publication Number: 2011/0121654).
As to independent claim 1, Recker discloses an integrated appliance controller for controlling a household appliance through a wireless communications link with a personal controller so as to control a supply of electricity in the appliance, the personal controller having a processor, a user interface, and a wireless communications transceiver, said controller comprising: 
a wireless control module operable for wireless communication with the personal controller, said wireless control module including an aerial, a radio transceiver, and a microcontroller (e.g., network 
As to independent claim 11, Recker discloses a method for remotely controlling a household appliance to control a supply of electricity in the household appliance, the method comprising: 

receiving an instruction at the power control circuit to either: maintain the first mode of communication between the power control circuit and the personal controller; or change to a second mode of communication between the power control circuit and the personal controller utilizing a non-peer-to-peer communications link (e.g., electric company may implement load shedding or load leveling using AC powered battery embedded wireless light bulbs, building management units and/or lighting control units throughout its power distribution network by remotely offloading power usage at times when power demand is high by commanding some portion or the entire distributed network of wireless light bulbs to switchover to battery power) (see Paragraph [0292]); 
receiving a command at the power control circuit from the personal controller using one of the modes of communication to vary the supply of electricity to the household appliance (e.g., the wireless light bulbs, building management units and/or lighting control units may receive a load control signal from the electric company or end user to implement load shedding) (see Paragraph [0292]); and 
varying the supply of electricity to the light in accordance with the command (e.g., control may force a reduction in power consumption from the AC input by either reducing power usage by dimming light levels for example or by switching some portion of or all of the power source to battery power) (see Paragraph [0292]).
As to dependent claim 2, Recker teaches the appliance controller of claim 1, wherein said wireless control module is operable to simulate a network access point to communicate with said personal controller (e.g., a ceiling light may act as a ZIGBEE access point allowing ZIGBEE compliant wireless sensors and devices to connect to the mesh network of ceiling lights) (see Paragraph [0451]).
As to dependent claim 3, Recker teaches the appliance controller of claim 1, wherein said microcontroller is configured to communicate with the personal controller in the first mode when first establishing a link with the personal controller (e.g., tasks are performed by remote processing devices that are linked through a communications network) (see Paragraph [0208]).
As to dependent claim 4, Recker teaches the appliance controller of claim 1, wherein said microcontroller is configured to directly control said power control circuit to vary the supply of electricity in the appliance (e.g., circuitry inside the bulb to allow each power source to be used independently or to share the load depending on whether each power source is present and able to supply power to the wireless light bulb) (see Paragraph [0268] and [0292]).
As to dependent claim 5, Recker teaches the appliance controller of claim 1, further comprising a second microcontroller, said second microcontroller being configured to issue a command to the power control circuit to vary the supply of electricity in the appliance (e.g., electric company may implement load shedding or load leveling using AC powered battery embedded wireless light bulbs, building management units and/or lighting control units throughout its power distribution network by remotely offloading power usage at times when power demand is high by commanding some portion or the entire distributed network of wireless light bulbs to switchover to battery power) (see Paragraph [0292]).
As to dependent claim 6, Recker teaches the appliance controller of claim 1, wherein said microcontroller is configured in the first mode to operate said radio transceiver using Wi-Fi Direct to 
As to dependent claim 7, Recker teaches the appliance controller of claim 1, wherein said microcontroller is configured in the second mode to operate said radio transceiver using the WLAN to communicate with the personal controller (e.g. wireless communication networks such as local-area networks LAN and wide-area networks WAN) (see Paragraph [0217]).
As to dependent claim 8, Recker teaches the appliance controller of claim 1, wherein said microcontroller is configured to implement a command from an applications program to change operation of said controller from the first mode to the second mode (e.g., toggling or setting a switch, may be programmable) (see Paragraph [0219]).
As to dependent claim 9, Recker teaches the appliance controller of claim 1, wherein the household appliance includes at least one of a kitchen appliance and climate control system (e.g., detect a temperature of an environment or a temperature of the bulb itself, and the control component 1010 can enable operating the light source 1006 based upon the observed temperature) (see Paragraph [0185]).
As to dependent claim 10, Recker teaches the appliance controller of claim 1, wherein the household appliance includes at least one of an air conditioner and a ceiling fan (e.g., virtual load control switch may communicate with the power company infrastructure in a manner similar to a load control switch containing a relay that the power company may remotely control to cut power to devices that draw a lot of power like appliances, HVACs etc however the load control command would be received by the virtual load control switch and instead control any wireless light bulbs or battery powered wireless lighting fixtures that may be desired) (see Paragraph [0396]).
As to dependent claim 12, Recker teaches the method of claim 11, wherein the integrated power control circuit always sends a discovery message to initiate contact with the personal controller 
As to dependent claim 13, Recker teaches the method of claim 11, wherein the second mode of communication utilizes a WLAN (e.g. wireless communication networks such as local-area networks LAN and wide-area networks WAN) (see Paragraph [0217]).
As to dependent claim 14, Recker teaches the method of claim 11, wherein the first mode of communication is maintained between the integrated power control circuit and the personal controller, further comprising denying the personal controller access to the WLAN through the integrated power control circuit (e.g., different levels of access to the bulb from a security perspective; system administrator may have access to more functionality than the user therefore multiple addresses may be used to define privileges) (see Paragraph [0290]).
As to dependent claim 15, Recker teaches the method of claim 11, wherein the power control circuit controls power in at least one of a kitchen appliance and climate control system (e.g., detect a temperature of an environment or a temperature of the bulb itself, and the control component 1010 can enable operating the light source 1006 based upon the observed temperature) (see Paragraph [0185]).
As to dependent claim 16, Recker teaches the method of claim 11, wherein the power control circuit controls power in at least one of an air conditioner and a ceiling fan (e.g., virtual load control switch may communicate with the power company infrastructure in a manner similar to a load control switch containing a relay that the power company may remotely control to cut power to devices that draw a lot of power like appliances, HVACs etc however the load control command would be received by the virtual load control switch and instead control any wireless light bulbs or battery powered wireless lighting fixtures that may be desired) (see Paragraph [0396]).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117